In an action to recover damages for personal injuries, etc., defendant County of Nassau appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated November 9, 1984, which denied its motion to vacate plaintiffs’ notice to take the deposition upon oral examination of a nonparty witness.
Order affirmed, with costs.
Plaintiffs have shown the need to depose the nonparty witness in order to fully prepare for trial. Hence, they are entitled to take his deposition pursuant to CPLR 3101 (a) (4) (see, Slabakis v Drizin, 107 AD2d 45, 47; Kelly v Shafiroff, 80 AD2d 601, 602). Lazer, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.